Rabb, J.
1. The only question attempted to be raised by this appeal involves the correctness of certain instructions given by the court upon its own motion to the jury. The instructions complained of are not brought into the record by a bill of exceptions. They are not properly in the record under the provisions of §561 Burns 1908, Acts 1907 p. 652, because they are not authenticated by the signature of the judge, as required by the provisions of this section. Strong v. Ross (1905), 36 Ind. App. 174.
2. 3. They are not properly in the record under the provisions of §691 Burns 1908, §650 R. S. 1881, under which section it is manifest they are attempted to be brought into the record, because the record fails to disclose an order of the court making the instructions a part of the record. There is a recital that they are made part of the record, but no order of the court authorizing it appears. The question upon which a reversal is sought is therefore not presented. Other errors are assigned, but not discussed, and are waived.
Judgment of the court below affirmed.